Citation Nr: 1137063	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-09 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1971 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a letter dated two days later in February 2009, the RO in Nashville, Tennessee notified the Veteran of that determination.  Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the Nashville RO.  

In February 2010, the Veteran testified at an RO hearing.  In July 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing.  Both hearing transcripts have been associated with the claims file.

For the reasons set for the below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, additional development is necessary in order to adjudicate the issue on appeal.  The Veteran contends that his current psychiatric disorder-a bipolar disorder-is related to service.  He reports that this disorder manifested in service at the time that he had begun abusing alcohol.  He states that at the time he did not realize he had a psychiatric disorder and was masking symptoms with alcohol.  The Veteran also reports that his condition is due, in part, to assaults that he experienced while working as a prison guard in service.  

A review of the service medical records shows that the Veteran was treated for a broken jaw as the result of an altercation in August 1972.  A September 1977 treatment record notes medical care for a wrist injury that occurred when subduing a prisoner.  The examiner noted a human bite mark on the Veteran's left arm.  Service records show that the Veteran began treatment for alcohol abuse in November 1979, when an officer smelled alcohol on his breath during formation.  Records from 1979 to 1980 reflect ongoing treatment for alcohol abuse.  In a July 1980 report of mental status evaluation, the examiner diagnosed habitual excess drinking with a history of excess drinking but no evidence of physical addiction and recommended a Chapter 9 discharge.  A July 1980 discharge report notes that the Veteran was to be separated from service secondary to ETOH abuse.

Post-service VA and private treatment records show ongoing psychiatric treatment since 2000 and diagnoses of a bipolar disorder and an impulse control disorder.  Letters from Dr. M. A. P. and social worker M. H., indicate a possibility that the Veteran used alcohol in service to mask symptoms of a psychiatric disorder.

Despite this evidence of in-service personal altercations and treatment for alcohol abuse, as well as current evidence of a diagnosed psychiatric disorder, however, no VA examination has been offered.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (B) establishes that the claimant suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010).  

Thus, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's complete disability picture.  Charles v. Principi, 16 Vet. App. 370 (2002) & 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  As this case presents certain medical questions which cannot be answered by the Board, a VA medical opinion must be provided.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  

Additionally, the evidence of record indicates that the Veteran is in receipt of Social Security Administration (SSA) benefits.  Reference was made to such at the July 2011 hearing before the undersigned VLJ.  However, the Veteran's SSA records have not yet been obtained.  The United States Court of Appeals for Veterans Claims (Court) has repeatedly held that when VA is on notice that there are SSA records, it must obtain and consider them.  Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); & Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  Further, the Veterans Claims Assistance Act of 2000 (VCAA) emphasizes the need for VA to obtain records from other Government agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  Thus, the medical records from the SSA pertaining to any original award of disability benefits and any continuing award of benefits must be requested and associated with the claims file before a decision can be issued on the Veteran's current VA claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA, and associate with the Veteran's VA claims folder, a copy of any SSA disability decision rendered for the Veteran and all records upon which the decision was based.  Efforts to procure such documents should be annotated in the claims file.  

2.  Then, schedule the Veteran for a VA psychiatric examination with an appropriately qualified mental health professional to determine the existence and etiology of any psychiatric disorder.  All indicated tests and studies should be accomplished.  The claims folder, including a copy of this REMAND, must be sent to the examiner for review in conjunction with the evaluation, and the examination report should reflect that a review of the claims folder was completed.  
After reviewing the claims folder, interviewing, and examining the Veteran, the examiner should:

a. Discuss all psychiatric pathology shown on evaluation.  The examiner should specifically set forth the psychiatric disorder(s) diagnosed on examination.  If there are different psychiatric disorders, the examiner should attempt to reconcile the diagnoses and should specify which symptoms are associated with each of the disorder(s).  If certain symptomatology cannot be disassociated from one disorder or another, it should be specified.  

b. For any psychiatric disorder diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to the Veteran's active duty, including the documented in-service episodes of physical altercations.  In rendering this opinion, the examiner should acknowledge and discuss the possibility that the Veteran's alcohol abuse in service was essentially his attempt to mask symptoms of a psychiatric disorder.

All clinical findings and reasons that form the basis of the opinions should be clearly set forth in the report.  If the examiner is only able to theorize or speculate as to this matter, he should so state and explain why.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  If feasible, copies of all notifications should be associated with the claims folder.  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO should determine whether the examiner has responded to all questions posed.  If not, the reports must be returned for corrective action.  

5.  Then, the RO/AMC should readjudicate the issue on appeal based on all the evidence of record, including any additional information obtained as a result of this remand, and all governing legal authority.  If the benefit sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


